Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 1 of 41 Page ID #:454




 1   KIRAKOSIAN LAW, APC                    LAW OFFICES OF DALE K. GALIPO
 2   GREG L. KIRAKOSIAN, SBN 294580         Dale K. Galipo, SBN 144074
     HISTORIC ENGINE CO. NO. 28             dalekgalipo@yahoo.com
 3   644 SOUTH FIGUEROA STREET              Renee V. Masongsong, SBN 281819
     LOS ANGELES, CALIFORNIA 90017-3411     rvalentine@galipolaw.com
 4   TEL: (213) 986-5389                    21800 Burbank Boulevard, Suite 310
                                            Woodland Hills, CA 91367
     FAX: (213) 477-2355                    Telephone: (818) 347-3333
 5   [GREG@KIRAKOSIANLAW.COM]               Facsimile: (818) 347-4118
 6
     Attorneys for Plaintiffs,
 7   ESTATE OF ANTHONY
     SODERBERG, and SHIRLEY SODERBERG
 8
 9
                         UNITED STATES DISTRICT COURT
10
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
      ESTATE OF ANTHONY                         CASE NO.: 2:18-CV-3861-FMO-JPR
13    SODERBERG; and SHIRLEY
      SODERBERG, an individual,
14                                               Assigned  to Hon. Fernando M. Olguin
                                                   1st Street Courthouse – Ctrm. 6D
15                   Plaintiffs,
16        vs.                                   SECOND AMENDED COMPLAINT
                                                FOR DAMAGES:
17
      CITY OF LOS ANGELES, a public             1. VIOLATION OF CIVIL RIGHTS
18    entity; JOSEPH GOOSBY, an
      individual;                                  – EXCESSIVE FORCE;
19    DAVID KEORTGE, an individual;             2. VIOLATION OF CIVIL RIGHTS
      JUAN FLORES, an individual;                  – WRONGFUL DEATH;
20    ROBERT GALLEGOS, an individual;
      JONATHAN PULTZ, an individual;            3. VIOLATION OF CIVIL RIGHTS
21    MARIO RIOS, an individual;                   – DEVEREAUX CLAIM;
      JERRY FRITZ, an individual;               4. VIOLATION OF CIVIL RIGHTS
22    BILLY LEE, an individual;
      CLIFF CHU, an individual;                    – MONELL CLAIM
23    CANAAN BODELL, an individual;
      GREGORY MARTIN, an individual;
24    MICHAEL MESSENGER, an                     DEMAND FOR JURY TRIAL
      individual; JEREMY ESCAMILLA,
25    an individual; and DOES 1 through
      50, inclusive,
26
27                    Defendants.
28

                                          -1-
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 2 of 41 Page ID #:455




 1   Pursuant to this Court’s Order (Dkt. Doc. No. 65 at ¶ 2), Plaintiff Shirley Soderberg
 2   hereby files her Second Amended Complaint to clarify that the City of Los Angeles
 3   (erroneously named as the Los Angeles Police Department but defined in the First
 4   Amended Complaint as (“Defendants the LOS ANGELES POLICE DEPARTMENT,
 5   the CITY OF LOS ANGELES (Collectively “LAPD”)) is a Defendant in this action:
 6                                     INTRODUCTION
 7         1.     This action arises out of Civil Rights violations, 24 U.S.C. § 1983 et seq.,
 8   seeking compensatory and punitive damages against Defendants City of Los Angeles,
 9   Defendant Officers Michael Messenger, Robert Gallegos, David Keortge, Mario Rios,
10   Juan Flores, Cliff Chu, Jerry Fritz, Gregory Martin, Canaan Bodell, Jonathon Pultz,
11   Joseph Goosby, Jeremy Escamilla, Billy Lee, DOE Officer 1, DOE Officer 2, and DOE
12   Officer 3 (Collectively “Defendant Officers”). This action against Defendant Officers
13   arises from their conduct of using unreasonably excessive and deadly force under color
14   of state law which resulted in the officer-involved shooting and wrongful death of
15   Anthony Soderberg (“Soderberg”) on May 8, 2017.
16         2.     Defendants named herein as Defendants and DOE Officers 1 through 30
17   ("DOE Officers") proximately caused Soderberg’s death and Plaintiff's injuries by
18   firing the shots that caused the unnecessary and untimely death of Soderberg, by
19   integrally participating or failing to intervene in the shooting, and by engaging in other
20   acts and/or omissions around the time of the shooting that resulted in Soderberg's death.
21   Defendants and DOE Officers are directly liable for Plaintiff's injuries under federal
22   law pursuant to 42 U.S.C. § 1983.
23         3.     Defendants the CITY OF LOS ANGELES (“CITY”), DOE Officer 31 and
24   DOES 32 - 50 also proximately caused Soderberg's death and Plaintiffs’ injuries and
25   are liable under state law and under principles set forth in Monell v. Dept. of Soc. Serv.,
26   436 U.S. 658 (1978).
27                              JURISDICTION AND VENUE
28         4.     This Court has original jurisdiction pursuant to 28 U.S.C. §§

                                                -2-
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 3 of 41 Page ID #:456




 1   1331 and 1343(a)(3)-(4) because Plaintiffs assert claims arising under the laws of the
 2   United States including 42 U.S.C. § 1983 and the Fourth, Eighth, and Fourteenth
 3   Amendments of the United States Constitution. This Court has jurisdiction over the
 4   entire action by virtue of the fact that this is a civil action wherein the matter in
 5   controversy, exclusive of interest and costs, exceeds the jurisdictional minimum of the
 6   Court. This Court has supplemental jurisdiction over Plaintiffs' claims arising under
 7   state law pursuant to 28 U.S.C. § 1367(a), because those claims are so related to the
 8   federal claims that they form part of the same case or controversy under Article III of
 9   the United States Constitution. Venue is proper in this Court under 28 U.S.C. §
10   1391(b) because Defendants reside in this district and all incidents, events, and
11   occurrences giving rise to this action occurred in this district.
12                                           PARTIES
13         5.     At all relevant times, ANTHONY SODERBERG was an individual
14   residing in the City of Los Angeles, California, in the Central District of California.
15         6.     Plaintiff SHIRLEY SODERBERG ("SHIRLEY") is an individual residing
16   in the City of Los Angeles, State of California and is the natural mother of Anthony
17   Soderberg. SHIRLEY sues both in her individual capacity as the mother of
18   SODERBERG and in a representative capacity as a successor-in-interest to
19   SODERBERG. SHIRLEY seeks both survival and wrongful death damages.
20         7.     Defendant THE CITY OF LOS ANGELES (“CITY”) is, and at all relevant
21   times was, a governmental entity organized and existing under the laws of the State of
22   California. At all relevant times, THE LOS ANGELES POLICE DEPARTMENT
23   (“LAPD”) is, and was, a law enforcement agency for the City of Los Angeles,
24   responsible for the training and supervision of its police officers, including DOES 1
25   through 50. Defendant CITY is responsible for the actions, omissions, policies,
26   procedures, practices, and customs of its various agents and agencies, including and its
27   agents and employees. At all relevant times, Defendant CITY was responsible for
28   assuring that the actions, omissions, policies, procedures, practices, and customs of the

                                                 -3-
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 4 of 41 Page ID #:457




 1   and its employees and agents complied with the laws of the United States and of the
 2   State of California. At all relevant times, CITY was the employer of Defendants DOES
 3   1 through 50. CITY is liable for the conduct of all individual defendants under the
 4   doctrine of respondent superior pursuant to section 815.2 of the California Government
 5   Code
 6          8.       Defendant OFFICER JOSEPH GOOSBY, identified in the Board Of
 7   Police Commissioners (“BOPC”) report as Officer X (“Officer Joseph Goosby”), is,
 8   and at all relevant times was, and individual residing in the County of Los Angeles in
 9   the State of California. At all relevant times, Officer Goosby was acting in the course
10   and scope of his employment and under the color of state law.
11          9.       Defendant OFFICER JUAN FLORES, identified in the BOPC report as
12   Officer BB (“Officer Juan Flores”), is, and at all relevant times was, and individual
13   residing in the County of Los Angeles in the State of California. At all relevant times,
14   Officer Flores was acting in the course and scope of his employment and under the color
15   of state law.
16          10.      Defendant OFFICER ROBERT GALLEGOS, identified in the BOPC
17   report as Officer M (“Officer Robert Gallegos”), is, and at all relevant times was, and
18   individual residing in the County of Los Angeles in the State of California. At all
19   relevant times, Officer Gallegos was acting in the course and scope of his employment
20   and under the color of state law.
21          11.      Defendant OFFICER MICHAEL MESSENGER, identified in the BOPC
22   report as Officer L (“Officer Michael Messenger”), is, and at all relevant times was, and
23   individual residing in the County of Los Angeles in the State of California. At all
24   relevant times, Officer Messenger was acting in the course and scope of his employment
25   and under the color of state law.
26          12.      Defendant OFFICER JONATHAN PULTZ, identified in the BOPC report
27   as Officer CC (“Officer Jonathan Pultz”), is, and at all relevant times was, and
28   individual residing in the County of Los Angeles in the State of California. At all

                                               -4-
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 5 of 41 Page ID #:458




 1   relevant times, Officer Pultz was acting in the course and scope of his employment and
 2   under the color of state law.
 3          13.      Defendant OFFICER MARIO RIOS, identified in the BOPC report as
 4   Officer T (“Officer Mario Rios”), is, and at all relevant times was, and individual
 5   residing in the County of Los Angeles in the State of California. At all relevant times,
 6   Officer Rios was acting in the course and scope of his employment and under the color
 7   of state law.
 8          14.      Defendant OFFICER JERRY FRITZ, identified in the BOPC report as
 9   Officer HH (“Officer Jerry Fritz”), is, and at all relevant times was, and individual
10   residing in the County of Los Angeles, State of California. At all relevant times, Officer
11   Fritz was acting in the course and scope of his employment and under the color of state
12   law.
13          15.      Defendant OFFICER GREGORY MARTIN, identified in the BOPC
14   report as Officer GG (“Officer Gregory Martin”), is, and at all relevant times was, and
15   individual residing in the County of Los Angeles in the State of California. At all
16   relevant times, Officer Martin was acting in the course and scope of his employment
17   and under the color of state law.
18          16.      Defendant OFFICER DAVID KEORTGE, identified in the BOPC report
19   as Officer N (“Officer David Keortge”), is, and at all relevant times was, and individual
20   residing in the County of Los Angeles, State of California. At all relevant times, Officer
21   Martin was acting in the course and scope of his employment and under the color of
22   state law.
23          17.      Defendant OFFICER JEREMY ESCAMILLA, identified in the BOPC
24   report as Officer MM (“Officer Jeremy Escamilla”), is, and at all relevant times was,
25   and individual residing in the County of Los Angeles in the State of California. At all
26   relevant times, Officer Escamilla was acting in the course and scope of his employment
27   and under the color of state law.
28          18.      Defendant OFFICER CANAAN BODELL, identified in the BOPC report

                                                -5-
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 6 of 41 Page ID #:459




 1   as Officer LL (“Officer CANAAN BODELL”), is, and at all relevant times was, and
 2   individual residing in the County of Los Angeles in the State of California. At all
 3   relevant times, Officer Bodell was acting in the course and scope of his employment
 4   and under the color of state law.
 5         19.    Defendant OFFICER BILLY LEE, identified in the BOPC report as
 6   Officer JJ (“Officer Billy Lee”), is, and at all relevant times was, and individual residing
 7   in the County of Los Angeles, State of California. At all relevant times, Officer Lee was
 8   acting in the course and scope of his employment and under the color of state law.
 9         20.    Defendant OFFICER CLIFF CHU, identified in the BOPC report as
10   Officer U (“Officer Cliff Chu”), is, and at all relevant times was, and individual residing
11   in the County of Los Angeles, State of California. At all relevant times, Officer Chu
12   was acting in the course and scope of his employment and under the color of state law.
13         21.    Plaintiffs allege that DOES 1 through 30 were law enforcement officers ("
14   DOE Officers") acting under the color of state law. It is further alleged that DOES 1
15   through 30 are residents of the County of Los Angeles and were acting in the course
16   and scope of their employment at all relevant times. DOE Officers were acting with the
17   complete authority and ratification of their principal, Defendant CITY and LAPD.
18         22.    Defendants DOES 31 - 50 are supervisory officers for the CITY who were
19   acting under color of law within the course and scope of their duties as officers for the
20   Los Angeles Police Department. DOES 31 - 50 were acting with the complete authority
21   and ratification of their principal, Defendant CITY.
22         23.    Defendants DOES 31 - 50 are managerial, supervisorial, and policymaking
23   employees of the CITY, who were acting under color of law within the course and scope
24   of their duties as managerial, supervisorial, and policymaking employees for the Los
25   Angeles Police Department. DOES 31 - 50 were acting with the complete authority and
26   ratification of their principal, Defendant CITY.
27         24.    Defendants DOES 31 through 50, were duly appointed LAPD Sergeants,
28   Lieutenants, Captains, Commanders, executives and/or policymakers of the CITY and

                                                 -6-
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 7 of 41 Page ID #:460




 1   LAPD, a department and subdivision of defendant CITY, and at all times mentioned
 2   herein said defendants were acting in the course and scope of their employment with
 3   defendant CITY which is liable under the doctrine of respondent superior pursuant
 4   to section 815.2 of the California Government Code.
 5         25.    In doing the acts and failing and omitting to act as hereinafter described,
 6   Defendant Officers were acting on the implied and actual permission and consent of
 7   Defendants CITY and DOES 31 - 50.
 8         26.    Defendant DOES 31 - 50 are sued herein because they were and are
 9   responsible for maintaining, creating, and ratifying unconstitutional practices and
10   policies which caused Plaintiffs' injuries; and because their inaction, their failure to
11   change policies, and failure to implement correct police procedures, policies, and
12   adequate training of Los Angeles Police officers has manifested a reckless and callous
13   indifference to Civil Rights violations, and which caused the constitutional injuries
14   suffered by Plaintiffs. Defendants DOES 31 - 50 are also sued because they set in
15   motion a series of acts by LAPD officers by his failure to implement proper training
16   and tactics for Police officers in dealing with and interacting with residents of the City
17   of Los Angeles. Said failures by DOES 31 - 50 caused the constitutional injuries
18   suffered by Plaintiffs. Individual liability is sought against Defendant DOES 31 - 50
19   because they enforced the official policy, practice, and custom of the defendant CITY
20   OF LOS ANGELES of condoning, approving, and ratifying constitutional violations
21   and excessive use of force against the residents of the City of Los Angeles. DOES 31 -
22   50 are also sued in because they have been on notice that the training of officers has
23   been deficient in the areas of use of force, proper police tactics, and proper police
24   procedures designed to preserve life. Proper police procedures and proper police tactics
25   were not in place in the CITY OF LOS ANGELES; the training of officers had
26   deteriorated, was defective, needed improvement; and that the failure to follow proper
27   police tactics and the failure to provide proper training of officers was reckless and
28   dangerous for the residents of Los Angeles. The inadequate training of police officers

                                                -7-
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 8 of 41 Page ID #:461




 1   by Defendants CITY and DOES 31 - 50, and the failure to properly train officers
 2   amounts to reckless and deliberate indifference to the violation of Civil Rights of the
 3   residents of the City.
 4          27.    The true names and/or capacities, whether individual, corporate, associate
 5   or otherwise of Defendant DOES 1 through 50 are unknown to Plaintiffs at this time
 6   and therefore Plaintiff files this Civil Rights Complaint against said DOE Defendants
 7   by such fictitious names. Plaintiffs will seek leave of Court to amend this complaint
 8   when the true names and capacities of said DOE Defendants are ascertained.
 9          28.    Defendants DOES 1 through 50, were duly appointed police officers,
10   Sergeants, Lieutenants, Captains, Commanders, executives and/or policymakers of the
11   LAPD, a department and subdivision of defendant CITY OF LOS ANGELES, and at
12   all times mentioned herein said defendants were acting in the course and scope of their
13   employment with defendant CITY OF LOS ANGELES which is liable for the conduct
14   of all individual defendants under the doctrine of respondent superior pursuant
15   to section 815.2, 820, and 820.8 of the California Government Code.
16          29.    Plaintiffs are informed and believes that each Defendant and Defendants
17   sued herein as DOES 1 through 50 are contractually, strictly, vicariously liable and/or
18   otherwise legally responsible in some manner for each and every act, omission,
19   obligation, event or happening set forth in this Complaint.
20          30.    The use of the term "Defendants" or "officers" in any of the allegations of
21   this Complaint, unless specifically set forth as otherwise, is intended to include and
22   charge both jointly and severally, not only named Defendants, but all Defendants
23   designated as DOES 1 through 50 as well.
24          31.    Plaintiffs are informed and believe and thereon allege that at all relevant
25   times each of the Defendants and DOE Defendants, in addition to acting for himself,
26   herself, or itself and on his, her, or its own behalf, is and was acting as the agent, servant,
27   employee and representative of, and with the knowledge, consent, and permission of
28   each and all of the Defendants.

                                                  -8-
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 9 of 41 Page ID #:462




 1         32.    Plaintiffs further allege that the acts of each of the Defendants were fully
 2   ratified by each and all other Defendants. Specifically, and without limitation, Plaintiffs
 3   allege on information and belief that the actions, failures to act, and breaches alleged
 4   herein are attributed to one or more of the Defendants were approved, ratified, and done
 5   with the cooperation and knowledge of each and all of the other Defendants.
 6         33.    SODERBERG died as a direct and proximate result of the actions of the
 7   CITY and DOES 1 through 50. Defendants are directly liable for Plaintiff's injuries
 8   under federal law pursuant to 42 U.S.C. § 1983.
 9                  FACTS COMMON TO ALL CLAIMS FOR RELIEF
10         34.    Plaintiffs repeat and re-allege each and every allegation in preceding
11   paragraphs of this Complaint as if fully set forth herein.
12                                 THE INTIAL RESPONSE
13         35.    On May 8, 2017, at approximately 9:00 a.m., a woman residing at 11362
14   Alethea Drive, Sunland, CA 91040, called 911 to report that an unknown individual had
15   entered her house. She reported that she had been sleeping when she was awakened by
16   the sound of a conversation outside her bedroom. She stepped out of the bedroom and
17   observed the unknown individual, later identified as Anthony Soderberg, standing near
18   her dining room table talking to himself and referencing Jesus. Soderberg asked the
19   woman if she had any cookies. She advised the 911 dispatcher that he appeared to be
20   under the influence or possibly mentally ill. She also advised that she had fled the
21   residence through her bedroom window and was now safely outside without any
22   incident or any threats or acts of violence from Soderberg.
23         36.    Initially, four uniformed LAPD Officers from the Foothills Division
24   responded to the radio call of a "hot prowl" burglary. A "hot prowl" is a term used in
25   law enforcement to describe a subtype of burglary in which the occupant or victim
26   remains inside the residence. Generally, a "hot prowl" involves the possibility of a
27   hostage situation or the intruder harming the resident inside the home. However, in this
28   case, the situation should neither have been broadcast nor responded to as a “hot

                                                -9-
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 10 of 41 Page ID #:463




 1   prowl" since there were no residents left inside the home when the 911 call was
 2   made, a circumstance the responding officers would have been advised of prior to
 3   their arrival. While en route to the scene, the officers requested air support, and an
 4   LAPD helicopter was dispatched to the area.
 5         37.    In reality, the situation at that point was something less than a burglary
 6   since Soderberg had committed no known crime once inside the residence. It was
 7   nothing more nor less than a mentally ill and hungry individual who had trespassed on
 8   private property in search of food. The female resident did not accuse Soderberg of
 9   entering the home with any weapons; she did not accuse him of committing any crime;
10   and she did not accuse him of becoming aggressive or making any attempt to attack or
11   harm her.
12         38.    When the officers arrived—by then a male co-resident had arrived—they
13   were advised that there were three weapons in the house; a handgun, shotgun, and a
14   rifle. The male resident advised that the shotgun was well hidden in a closet; the rifle
15   was in a locked case with the key hidden inside a drawer; and the handgun was
16   unloaded, on a shelf, along with a loaded ten-round magazine. As such, Soderberg
17   would have access only to a handgun and a single magazine. The female resident
18   also made clear that she did not see Soderberg in possession of any weapon.
19         39.    The foregoing facts, including the fact that Soderberg was alone in a
20   residence, was mentally ill—he was talking to himself and referencing Jesus—had not
21   committed any violent acts, and had access only to an unloaded handgun, should have
22   had a significant influence on the officers' evaluation of the level of threat, if any,
23   Soderberg posed. At no time did Soderberg fire upon or threaten to fire upon the
24   uniformed officers were initially responded to the residence.
25         40.    Thereafter, two more uniformed LAPD Officers and a uniformed sergeant
26   arrived on-scene. The sergeant established a Command Post and acted as temporary
27   Incident Commander. The LAPD helicopter also arrived overhead. Despite knowing
28   that Soderberg suffered from some type of mental health issues, the Sergeant

                                              - 10 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 11 of 41 Page ID #:464




 1   coordinated efforts to get Soderberg to exit the residence by having Officers on the
 2   perimeter shout commands at Soderberg to exit. The Sergeant also requested that the
 3   air unit fly over the residence and use their Public Address system to command
 4   Soderberg to exit. The officers were able to see Soderberg inside the residence through
 5   a window. At that time he had not picked up the handgun and was refusing to exit the
 6   residence. There were now seven uniformed LAPD officers on-scene and an LAPD
 7   helicopter overhead.
 8
 9         41.    The on-scene sergeant notified the LAPD watch commander, also a
10   sergeant, that Soderberg had barricaded himself inside the house with access to
11   weapons. The watch commander responded to the scene and took command of the
12   incident response. After evaluating the situation and concurring that the incident met
13   the criteria for a “barricaded suspect with access to weapons,” he advised an LAPD
14   lieutenant who was not on-scene of the situation. The lieutenant advised an LAPD
15   captain of the situation and requested that a second LAPD helicopter be deployed, this
16   one equipped for aerial platform shooting (“APS”) by police snipers. The reasons given
17   by the lieutenant for needing the APS, as later reported by Chief Beck in his summary
18   report of the incident, included the following:
19                “A challenging position to contain due to Soderberg being in an elevated
20         position at the end of a cul-de-sac in hilly terrain.”
21                “In a tactical position of advantage due to elevation, with access to
22         numerous ravines to escape into the surrounding community.”
23                “Had a full advantage and a 360-degree view of the officers down below.”
24                “In a position where it would be very dangerous for anybody to try to
25         contain or engage him on foot.”
26         42.    This evaluation by the lieutenant, as reported by Chief Beck, is patently
27   false. At no time did Soderberg ever have a 360-degree view of the officers. He had no
28   possible route of escape, and at no time did he ever have a tactical advantage, especially

                                               - 11 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 12 of 41 Page ID #:465




 1   while armed only with a handgun. In reality, the residence was very easily contained
 2   by LAPD Officers and none of the Officers were ever in any tactically-inferior position.
 3   On three sides of the residence, including the side where the responding Officers
 4   initially approached, the LAPD Officers were never at a lower elevation. On the north
 5   side of the house was a ravine, but its terrain actually worked to the officers’ advantage.
 6   As is apparent from video and photographs of the residence, there is limited vegetation
 7   in the ravine, and at the bottom is the natural barrier of a major paved road. Two officers
 8   could easily have contained the entire north side of the house, including the ravine, from
 9   that road. The officers could also have taken an elevated position on the west side of
10   the house, but it wasn’t necessary since they easily contained that side of the house from
11   the area of the driveway and detached garage.
12         43.    The captain forwarded the APS request to an LAPD commander, who gave
13   approval for its deployment. At the same time, the deployment of the LAPD’s
14   Metropolitan Division S.W.A.T. unit was approved. Once the lieutenant and the
15   S.W.A.T. officers arrived on-scene, incident command was handed over to the captain
16   in charge of the S.W.A.T. unit. There were now at least 26 LAPD officers on-scene,
17   at least two LAPD “Bearcat” armored personnel carriers, an LAPD helicopter
18   overhead, and a second APS-equipped helicopter en route.[1] The S.W.A.T. officers,
19   hereafter referred to as the “Defendant officers,” included, but is not limited to, the
20   following: Michael Messenger (APS sniper), Robert Gallegos (APS sniper), David
21   Keortge, Mario Rios, Juan Flores, Cliff Chu, Jerry Fritz, Gregory Martin, Canaan
22   Bodell, Jonathon Pultz, Joseph Goosby, Jeremy Escamilla, Billy Lee; and DOE
23   Officers.
24         44.    Also, now on-scene were members of an LAPD crisis negotiation team,
25   which included 2 officers, a sergeant, and a staff psychologist.
26                               THE TACTICAL RESPONSE
27         45.    Once the Defendant officers, as well as other unidentified officers from the
28   Metropolitan Division, were in place, the uniformed officers from the Foothills Division

                                                - 12 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 13 of 41 Page ID #:466




 1   were relieved of their containment duties. The perimeter that was established included
 2   S.W.A.T. officers positioned at 50-feet or less on three sides of the house, as well as
 3   along the paved road on the north side of the residence at the bottom of the ravine. All
 4   officers were armed with high-powered assault rifles. Also, at the scene were tactical
 5   emergency medical personnel from the Los Angeles Fire Department. It is unknown
 6   how many of the uniformed officers who initially responded remained at the scene once
 7   it was handed over to the S.W.A.T. commander.
 8
 9         46.    The initial step taken by the special units was an attempt by the crisis
10   negotiation team (“CNT”) to make contact with Soderberg and negotiate a peaceful
11   resolution. At this point, no shots had yet been fired by Soderberg, and there was
12   no evidence that he had armed himself with the handgun. The CNT attempted to
13   make contact with a cell phone inside the house, but that effort was unsuccessful. They
14   then attempted to establish contact with a bullhorn, again with no luck. At one point,
15   Soderberg was observed beginning to step outside through a window, but immediately
16   stepped back inside when confronted by officers. While the CNT continued its efforts,
17   an unidentified S.W.A.T. officer (Officer G) remotely maneuvered a robot equipped
18   with a camera and public-address system to the southwest corner of the house—the
19   Bearcat was parked parallel to the west side of the house in the driveway—to peer in
20   through a window. Once the robot was in place, DOE Officer, Identified as Officer G
21   in the BOPC report, commanded Soderberg through the robot’s P.A. system to exit the
22   residence.
23         47.    At this point the CNT, as well as the staff psychologist, were well aware
24   that Soderberg was a homeless individual who suffered from a mental illness and
25   thought disorder—based on the description provided by the resident—which is almost
26   always accompanied by some degree of paranoia. It was the duty of the LAPD
27   psychologist to inform the incident commander of the difficulty they would have
28   building rapport with such an individual with such an menacing show of tactical force

                                              - 13 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 14 of 41 Page ID #:467




 1   in close proximity to the house, especially the robot and helicopter. Steps should have
 2   been taken to pull back the robot, to order the helicopter to leave the area, and to move
 3   the officers away from the house as far as possible without compromising their
 4   containment perimeter. Making matters worse, Officer G, who was not part of the CNT,
 5   was now continuously shouting commands at Soderberg. Only the lead negotiator
 6   should have been attempting to communicate with Soderberg.
 7         48.    At this point, Soderberg purportedly fired a single shot at the robot but did
 8   not hit it. DOE Officer, identified as Officer G in the BOPC report, as well as DOE
 9   Officer 1 and Officer Mario Rios—all of whom were positioned behind the Bearcat—
10   reported later that after Soderberg fired, he was heard yelling “[expletive], everybody
11   dies!” Officer Cliff Chu, a trained negotiator, but not part of the CNT, then attempted
12   to communicate with Soderberg through the same robot’s P.A. system. Again,
13   Soderberg purportedly fired through the window in the direction of the robot. One more
14   attempt by Officer Cliff Chu had the same effect. Following the incident, four empty
15   casings were found in the area where Soderberg purportedly fired from. The bullet
16   trajectories, which were found to have taken a path through the window sill,
17   confirmed that Soderberg was firing only in the direction of the robot which had
18   been shouting commands.
19         49.    After the shots at the robot (total of 4), the CNT abandoned its efforts, and
20   the incident commander approved the introduction of CS gas in an effort to force
21   Soderberg from the residence. The decision was made to use “ferret” rounds, which
22   release CS in either powder or liquid form. The benefit of this method is that the CS
23   does not burn and is non-flammable. Thirty such rounds were ultimately fired into the
24   residence by Officer W, and in a short amount of time, Soderberg exited from the
25   kitchen door on the northwest side of the residence.
26                  SODERBERG’S FIRST EXIT FROM THE HOUSE
27         50.    According to Officers David Keortge and Juan Flores, as well as DOE
28   Officers identified as Officers Z and AA in the BOPC report , when Soderberg exited

                                               - 14 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 15 of 41 Page ID #:468




 1   on the north side of the house, he was armed with the handgun, and was holding it in
 2   the “high ready” position as he moved with his chest against the house toward the
 3   northwest corner. With the exception of Officer Flores, once Soderberg rounded the
 4   corner of the house—he would have then had an unobstructed view of the LAPD
 5   Bearcat in the driveway—the other three officers either observed or heard Soderberg
 6   fire the gun multiple times in the direction of the Bearcat. DOE Officer 1, who was
 7   positioned behind the Bearcat, reported that he observed Soderberg round the corner
 8   and fire in his direction. DOE Officer, identified as Sergeant C in the BOPC report, also
 9   positioned behind the Bearcat, did not see Soderberg fire, but did hear his shots. DOE
10   Officer 1 fired at Soderberg 6 times but did not hit him. However, the investigation
11   revealed that no empty casings from Soderberg’s weapon were found in that
12   location, confirming that he had neither fired in the direction of the Bearcat, nor
13   in any other direction at that point. It was also later confirmed that DOE Officer 1
14   had struck his own vehicle with some of his own shots - not any shots from Soderberg.
15   Officer O's reports that he saw Soderberg firing were false.
16         51.    After being fired upon six times by DOE Officer 1, Soderberg ran back
17   toward the kitchen door, before he re-entered the house, he was observed firing the
18   handgun overhead into the sky. Three empty casings were later found in this location,
19   however no bullet strikes were discovered on the helicopter. Soderberg then re-entered
20   the house through the kitchen door. At this point, only Officer O had fired at Soderberg,
21   and Soderberg had fired only at the robot (4 rounds) and into the air (3 rounds).
22         52.    Once Soderberg was back inside, DOE Officer, identified as Officer W in
23   the BOPC report, continued to fire the Ferret rounds into the house. At this point the
24   APS air unit returned to the ground to conserve fuel. At the same time, DOE Officer,
25   identified as Commander B in the BOPC report, arrived on-scene to take command. A
26   request was made to use “hot gas” in an effort to drive Soderberg back outside. Hot gas
27   is CS in gaseous form, and is highly flammable and dangerous, especially when
28   deployed in an enclosed area. Commander B approved its use, and an LAFD helicopter

                                               - 15 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 16 of 41 Page ID #:469




 1   equipped for water-dropping was deployed in the event the house caught fire.
 2         53.    At this time, DOE Officer 31, a commander identified as “10-David",
 3   broadcast what amounted to a shoot-to-kill order. At least two officers described the
 4   dispatch as “we cannot let this individual get to another structure or escape
 5   containment.” To a police officer, such an order from a commander is exactly that, a
 6   shoot-to-kill order. Such an order relieves them of their duty and legal obligation to
 7   properly evaluate the level of threat before using any force, especially deadly force.
 8   Plaintiffs are informed and believe that DOE Officer 31 did not instruct all Officers to
 9   take into account Soderberg's threat or anything, and essentially ordered all Officers to
10   take any means - including the use of deadly force - to prevent Soderberg from leaving
11   the residence or entering any other part of the residence. To any Officer, DOE
12   OFFICER 31's orders are what can only be described as a "shoot-to-kill" order. As a
13   result of DOE Officer 31's "shoot-to-kill" order, Defendant Officers no longer evaluated
14   the risks or threats posed by Soderberg, and were following DOE Officer 31's explicit
15   instructions to take all necessary means - including the use of deadly force - to prevent
16   Soderberg from leaving the residence or breaking containment.
17         54.    Immediately after the "shoot-to-kill" order was provided by DOE Officer
18   31, Defendant Officers Michael Messenger (APS sniper), Robert Gallegos (APS
19   sniper), David Keortge, Mario Rios, Juan Flores, Cliff Chu, Jerry Fritz, Gregory Martin,
20   Canaan Bodell, Jonathon Pultz, Joseph Goosby, Jeremy Escamilla, Billy Lee; and DOE
21   Officers 1 and DOE Officer 2 all indiscriminately fired upon the unarmed Soderberg
22   with the use of deadly force, regardless of whether or not he truly posed a threat to any
23   Officer or the public, without having a view of Soderberg, without any reasonable or
24   justifiable evidence if he was truly armed or not. The facts of the Officer Involved
25   Shootings ("OIS") are as follows:
26                 SODERBERG’S SECOND EXIT FROM THE HOUSE
27         55.    As was expected by the officers, once the hot gas was deployed, as well as
28   two sting grenades at the same time, Soderberg exited through the same kitchen door at

                                               - 16 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 17 of 41 Page ID #:470




 1   approximately 1:08 p.m. At this time, Soderberg was unarmed. The gun was later
 2   found inside the house where he left it behind when he exited the second time. DOE
 3   Officer, identified as Officer Z in the BOPC report, who, via the robot’s video monitor,
 4   observed Soderberg exit the house and onto the patio, stated that he saw the gun in
 5   Soderberg’s right hand. DOE Officer, identified as Officer AA in the BOPC report, who
 6   was in the same position as Officer Z, broadcast over his radio “here he comes. He’s
 7   coming again. He’s got his hand in his waist.” At this time the APS unit became
 8   airborne and returned to the scene.
 9         OIS: Officers Joseph Goosby and Juan Flores
10         56.    At approximately 1:48 p.m., approximately forty minutes after Soderberg
11   had discarded the weapon and left the residence, Defendant Officer Goosby was
12   positioned in the breezeway of the converted garage area and was designated to cover
13   the corner of the residence. Defendant Officer Juan C. Flores was positioned inside the
14   detached garage.
15         57.    Both Defendant officers Joseph Goosby and Juan Flores reported to have
16   observed Soderberg to have been running away from their location (eastward) on the
17   patio and then turning and extending his arm toward them with a "dark object" in his
18   right hand. At that time, upon seeing Soderberg, Officer Goosby fired a total of four
19   rounds upon the unarmed Soderberg with his rifle from a distance of approximately 40
20   feet. Nearly simultaneously, Officer Flores fired two rounds upon Soderberg with his
21   rifle from a distance of approximately 40 feet. At the time Officers Goosby and Flores
22   fired, Soderberg was unarmed, had been unarmed for approximately 40 minutes,
23   and was unable to have been armed as he had not reentered the residence. It is
24   unknown how many times the unarmed Soderberg was hit by Officers Goosby and
25   Flores, but Plaintiffs are informed and believe that they struck Soderberg.
26         OIS: Officers Robert Gallegos and Michael Messenger (APS Snipers)
27         58.    As Goosby and Flores fired, the APS helicopter came into view overhead
28   at a distance of approximately 250 to 300 feet away from Soderberg's position. Officers

                                              - 17 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 18 of 41 Page ID #:471




 1   Gallegos and Messenger, the two snipers on board, both stated, even though trees were
 2   partially blocking their view of Soderberg and they were approximately 250 to 300
 3   feet away, they observed either a gun (Gallegos) or something dark (Messenger) in
 4   Soderberg’s hand as he was being fired upon by Goosby and Flores. First, Officer
 5   Gallegos fired several rounds (between five to seven) downward at the Soderberg's torso
 6   from his rifle from an approximate distance of approximately 250 to 300 feet and then
 7   stopped. Officer Messenger reported that he witnessed Soderberg get struck by Officer
 8   Gallegos' volley of gunfire. Nonetheless, Officer Messenger fired one round from his
 9   rifle at Soderberg's torso from an approximate distance of approximately 250 to 300
10   feet. As Officer Messenger fired his shot, Officer Gallegos reported to have shot several
11   more rounds at Soderberg. Gallegos fired at Soderberg a total of 14 times. Messenger
12   fired once. Soderberg fell to the patio, but was able to crawl inside a shed attached to
13   the east side of the house. He had been shot at 21 times while on the patio and at a
14   time when he was unarmed. It is unknown how many times he was shot.
15                  SODERBERG’S THIRD EXIT FROM THE HOUSE
16         59.    Immediately after Defendant officers Gallegos and Messenger fired upon
17   the unarmed Soderberg from their airship, it was reported that Soderberg crawled into
18   a doorway of a partially enclosed shed that appeared to be under construction. Officers
19   observed by way of a robot that Soderberg had been injured, lying on his left side, his
20   eyes were opening and closing, he was covered in blood, but still alive. Soderberg was
21   now lying inside a shed unarmed, shot multiple times, and having been subjected to hot
22   gas and a sting grenade. He was no doubt frightened, disoriented, and in severe pain
23   from the gunshots and the burning hot gas. At this point a second robot was deployed
24   to peer into the shed. Unbelievably, DOE Officer, identified as Sergeant C in the BOPC
25   report, believed Soderberg might be lying in wait to do harm to the officers, so he
26   ordered that another sting grenade be deployed. Officer Juan Flores threw a sting
27   grenade into the shed and it exploded near Soderberg’s feet, causing even further
28   injury at a time when he was unarmed and had already been shot multiple times.

                                               - 18 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 19 of 41 Page ID #:472




 1         60.    At this time a second APS air unit was deployed, making a total of 4
 2   helicopters that had been deployed during the incident. As Soderberg lay inside the shed
 3   wounded, a team of officers moved inside the house and approached a window of the
 4   shed that opened to the living room of the house. The officers included Flores, Chu,
 5   Goosby, Keortge, and Officers Z and AA. After breaking the window, Officer Keortge
 6   threw in another sting grenade. At the same time, Officer Flores deployed another
 7   canister of hot gas.
 8
 9         61.    The Communications Division recording captured the following
10   broadcasts by an Officer: "The stinger is in. He's moving around. He's looking toward
11   the window. He's up on his butt. He's gonna scoot out. Alright, he is on the corner sitting
12   up. The gas is affecting him. He -- he's screaming, trying to get away from the gas."
13         62.    At this time, Soderberg was unarmed, badly wounded, and moving only
14   his head. At approximately 2:39 p.m., when a sting grenade exploded, Soderberg
15   immediately exited the shed and fell onto the ground outside. Several Defendant
16   Officers and other LAPD Officers observed the Soderberg crawling out of the smoky
17   gas filled shed, rolling from his injuries, and struggling to breath.
18         OIS: Officers Mario Rios and Jonathan Pultz
19         63.    Defendant Officer Rios also observed Soderberg crawling out of the shed
20   and reported that, “[Soderberg] looked in my direction and he continued to have that --
21   tight fist with his right hand, and he placed his left hand on the cement or concrete and
22   rolled in -- in my direction and my partner’s direction, and I saw the barrel of a gun,
23   and that’s when I engaged.” Officer Mario Rios fired one round from his rifle at
24   Soderberg from an approximate distance of 50 feet. According to Officer Mario Rios,
25   he observed his rounds strike Soderberg.
26         64.    At approximately the same time that Defendant Rios fired and struck
27   Soderberg, Defendant Officer Jonathan Pultz also fired upon the unarmed Soderberg.
28   Officer Jonathan Pultz reported that after the gas was deployed, he heard yelling then

                                                - 19 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 20 of 41 Page ID #:473




 1   observed the Soderberg crawling out of the shed. Defendant Officer Pultz reported that
 2   Soderberg exited the shed and “landed with his right arm, like, underneath his shirt and
 3   his waistband, as if he was holding a pistol, and landed on his knees and his -- and his
 4   left -- left arm. So, as he did that, he turned toward us and he brought his hand from
 5   underneath his waistband and he had it -- his hand, like, in a pistol grip, holding a dark
 6   object.” Officer Jonathan Pultz added to his report, “[Soderberg] immediately looked in
 7   our direction and then started to turn and then brought that hand out from underneath
 8   holding a dark object, I believe was a gun.” According to Officer Jonathan Pultz, he
 9   feared for his life, as well as the lives of his partners, and fired two rounds from his rifle
10   at the Soderberg from an approximate distance of 50 feet. Officer Jonathan Pultz
11   believed he struck the Soderberg as well.
12         OIS: Officers Jerry Fritz, DOE Officer 2, and Gregory Martin
13         65.    Immediately after Officers Mario Rios and Jonathan Pultz fired and struck
14   Soderberg, he was severely wounded, struggling, crawling, and ultimately fell over the
15   retaining wall and down a six-foot drop. After hitting the grown, Soderberg rolled down
16   the steep incline of the ravine.
17         66.    As Soderberg was taking on gunfire and falling over the six-foot retaining
18   wall and rolling down the steep incline of the ravine, Gregory Martin, Officer Jerry
19   Fritz, and DOE Officer 2 were watching from the roadway approximately 600 feet
20   away. Despite being 600 feet away, Officers Martin, Fritz, and DOE Officer 2 all
21   reported that they believed Soderberg was trying to escape, had a "dark object"
22   in his hand, to be in fear of their lives, and fired at total of eight rounds upon the
23   unarmed Soderberg.
24         67.    Defendant Officer Gregory Martin reported that he heard gunfire upon
25   Soderberg and then saw him slide over the edge of the retaining wall and fall into the
26   ravine. Officer Martin reported that "[Soderberg] was coming down sideways, eft side
27   first, with his hand out kind of balancing himself." Although Officer Martin was
28   approximately 600 feet away from Soderberg, and Soderberg hadn't been armed for

                                                 - 20 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 21 of 41 Page ID #:474




 1   over an hour and thirty minutes, he reported that "I could see his right hand. Something
 2   dark, but I couldn't tell if it was a weapon or not... So I could not see his right hand and
 3   I could not see exactly what was in his right hand. He surfed, if that's what you want to
 4   call it, down the mountain for maybe 10 to 12 feet… But as he slid down, now I could
 5   see that he was looking back at the officers that were above him. At that point, I
 6   immediately feared that another engagement was going to reoccur because he did have
 7   what I believed to be a gun in his hand…. At that point, I decided to use lethal force…
 8   And I fired one round…" Defendant Officer Martin reported that he then observed
 9   Soderberg to continue sliding down the hillside "[a]nd it still looked like he had
10   something in his hand. And believing that he still -- still had the firearm from before, I
11   fired a second round… was about to lose visual on him. And since he wasn't down, he
12   still a threat to the officers above, as well as the officers down below if he gets into that
13   shrubbery, I fired a third round. Defendant Officer Martin fired a total of three rounds
14   with his rifle on to an unarmed Soderberg from a distance of approximately 600 feet.
15         68.    Defendant DOE Officer 2 reported that he heard gunfire upon Soderberg
16   and then saw him slide over the edge of the retaining wall and fall into the ravine.
17   Defendant DOE Officer 2 reported that “It looks like he’s scrambling with his head
18   towards one of the teams, and it looks, from out distance, that he’s making like looking
19   towards them." Although DOE Officer 2 was approximately 600 feet away from
20   Soderberg, and Soderberg hadn't been armed for over an hour and thirty minutes, he
21   reported that "[b]ut you can’t, I can’t really see his hands… So as [Soderberg] jumps
22   down [the ravine], I see that I still can't see his hand. It looks like he's sliding down the
23   hill and his right hand behind him. I made a determination that he's either going to hurt
24   other officers or escape into that brush area I told you about. Either and like I said,
25   injuring other off -- officers or if he got into that brush area then he would be injuring
26   us. I believe he was still armed. So I fire two rounds, center mass… And I don't know
27   if it was his head or his tan pants or his arm or what, but I couldn't figure it -- I couldn't
28   see it from that distance.” When asked why DOE Officer 2 believed Soderberg was still

                                                 - 21 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 22 of 41 Page ID #:475




 1   armed when he couldn’t see his hand, DOE Officer 2 reported "I don't know. Just -- just
 2   his actions of what -- how he jumped out of that landing, or that wall after the exchange
 3   of gunfire." Defendant DOE Officer 2 fired a total of three rounds with his rifle on to
 4   an unarmed Soderberg from a distance of approximately 600 feet.
 5         69.    Defendant Officer Jerry Fritz reported that he heard gunfire upon
 6   Soderberg and then saw him slide over the edge of the retaining wall and fall into the
 7   ravine. Although Defendant Officer Fritz was approximately 600 feet away from
 8   Soderberg, and Soderberg hadn't been armed for over an hour and thirty minutes, he
 9   reported that "[Soderberg] had what appeared to me to be a dark object in his right hand
10   as he landed on the hillside and began to slide down the hillside… At this point, I
11   couldn't actually see the object anymore because his hand was close to his waistband,
12   but I immediately realized that he was on the verge of escaping the containment into
13   that danger zone that we refer to. He posed a significant threat to not only the public,
14   but to us downrange, and the folks above him on the hill.” Officer Fritz reported that
15   “at the time I fired, it appeared to me that the [Soderberg] had gained a foothold, was
16   able to, quote, unquote, ‘stand upright.’ I know it probably isn't accurate that he was
17   completely standing upright due to the terrain, but he definitely was in control of his
18   movements. He was looking not only downward, but at times would glance up and try
19   to assess position of the officers above him, in my opinion. And he had his right hand
20   down near his waistband holding -- I couldn't see at that point what the object was
21   because the movement was so fast, but he appeared to be holding something by his right
22   waistband. And at the time he had fallen off the wall, I saw what I believed to be a
23   handgun in his right hand. I assumed that to be the same object he was still attempting
24   to hold on his way down, making his way down the terrain.” Officer Fritz also reported
25   that "in order to stop that threat, I fired two rounds from my police rifle in an attempt to
26   stop the [Soderberg's] actions. Defendant Officer Jerry Fritz fired a total of two rounds
27   with his rifle on to an unarmed Soderberg from a distance of approximately 600 feet.
28         OIS: Officers Jeremy Escamilla, Canaan Bodell, and Billy Lee

                                                - 22 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 23 of 41 Page ID #:476




 1         70.    After taking on all the gunfire and coming to a stop on the side of the hill
 2   in the ravine, Defendant Officers Jeremy Escamilla, Canaan Bodell, and Billy Lee were
 3   positioned to the east of the residence with a vantage point over the ravine and
 4   approximately 165 - 200 feet away where Soderberg had stopped falling. Despite being
 5   nearly 200 feet away and witnessing the severely injured Soderberg face down in
 6   the ravine, Officers Escamilla, Bodell, and Lee all reported that they believed
 7   Soderberg was trying to escape, was concealing a weapon, were in fear of their
 8   lives, and therefore fired at total of seven rounds upon the unarmed Soderberg.
 9         71.    Defendant Officer Jeremy Escamilla reported that he saw Soderberg face
10   down and "couldn't see because of the vegetation anything in his - if he had anything in
11   his left hand. And I couldn't see his right hand because it was tucked up underneath
12   him… So, he -- what I -- what I observed was he started moving with what looked to
13   me, his right shoulder dipping down towards the ground, and his left shoulder slightly
14   dipping up, almost like he's -- I guess rolling. That rolling motion, I didn't see anything
15   from his legs movement, I just saw that part from him, and a slight movement of the
16   head at the same time when his body started rolling. That's what -- that's the movement
17   I observed if that makes sense.” Officer Escamilla reported that he had heard a broadcast
18   that the arrest team was going to start walking toward the ravine. As a result, Officer
19   Escamilla reported that, for no reason other than other Officers starting to walk toward
20   the ravine, he feared for their lives and fired upon Soderberg. Officer Escamilla
21   reported to assessing Soderberg after the shot, but fired two more shots until seeing that
22   Soderberg was no longer moving. Defendant Officer Jeremy Escamilla fired a total of
23   three rounds with his rifle on to an unarmed Soderberg from a distance of approximately
24   175 feet.
25         72.    Defendant Officer Canaan Bodell reported that he heard gunfire and,
26   "based on that, I formed the opinion that [Soderberg] still had a gun. I could not see it,
27   but in my mind, he was still armed with his weapon." Upon approaching the flanking
28   position over the ravine, Officer Bodell reported to that "it appeared that [Soderberg]

                                                - 23 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 24 of 41 Page ID #:477




 1   just kind of rolled slightly towards his right shoulder, so almost like he was going to
 2   roll down the hill, roll slightly and at that point, I fired" upon Soderberg. Defendant
 3   Officer Bodell fired a total of one round with his rifle on to an unarmed Soderberg from
 4   a distance of approximately 175 feet.
 5         73.    Defendant Officer Billy Lee reported that he heard gunfire and moved
 6   toward the flanking position overlooking Soderberg. Officer Lee reported that “[w]hen
 7   I saw him on the as soon as I landed on the ridge, he was in a kneeling position again,
 8   and his left arm was extended out in a shooting position, and his right arm was
 9   underneath his chest, but there was a gap of -- of brush or what I perceived to be the
10   ground in which he could easily be manipulating a weapon from my vantage point. In
11   addition to that, the team was exposed, and as soon as I got into what I believe was a
12   kneeling position, I perceived a deadly threat…" Officer Lee reported that "I did not
13   see a weapon from my vantage point… And to me, that raised an - a possibility - well,
14   not a possibility, but I - I knew in my mind, I perceived that as potentially being a
15   handgun because I could not see skin. It was just a black-type object in his left hand."
16   Despite not seeing weapon, Officer Lee reported that " I felt like I was a critical moment
17   where I had to take action to preserve the life of my partners or prevent from serious --
18   serious bodily injury from an individual who exhibited all signs of wanting to take this
19   to -- to the end. And I focused my sights, and I deployed one round from my rifle,
20   assessed he was still in that shooting position. I fired again believing that he was going
21   to fire a second time, assessing between each position, each shot and deployed another
22   round the third time. And at this time, after that last assessment, myself, I believe that
23   the team knew where he was at, and now they were set up behind cover, and that was
24   the end of my three shots that I fired in defense of my teammates' lives.” Defendant
25   Officer Lee fired a total of three rounds with his rifle on to an unarmed Soderberg from
26   a distance of approximately 175 feet.
27         Defendant Officers Cliff Chu and DOE Officer 3
28         74.    Once the shooting stopped, the officers approached Soderberg’s body.

                                               - 24 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 25 of 41 Page ID #:478




 1   Unsure if he was still alive, Officer Chu was ordered to shoot Soderberg with a less-
 2   lethal weapon just to see if he would move. He did not. Chu shot Soderberg 4 times at
 3   a time when he was a threat to no one likely barely alive. Thereafter, DOE Officer,
 4   identified as Officer OO in the BOPC report, deployed his police canine, which attacked
 5   Soderberg’s hand and bit into it. Only then did they move forward, and quickly
 6   determine that Soderberg was dead.
 7
 8
 9                                 INCIDENT AFTERMATH
10         75.    The Medical Examiner determined that Soderberg had been shot 17 times
11   and had a total of 31 entry and exit wounds, all from high-powered rifles. This included
12   5 shots to the back, all identified by the Medical Examiner as fatal. All 17 shots occurred
13   at a time when Soderberg was unarmed, since only Officer O fired the first time
14   Soderberg exited the house—the only time Soderberg had the gun in his hand—and he
15   missed with all 6 shots. Additionally, Soderberg had been exposed to CS with the
16   introduction of at least 30 Ferret rounds, and twice to the devastating effects of hot gas.
17   He had multiple sting grenades explode within inches from his body, and even in death
18   he had been shot 4 times with less lethal projectiles and bitten by a police canine.
19         76.    In light of foregoing, the Defendant officers’ use of intermediate and
20   deadly force was not objectively reasonable. The Defendant officers used excessive
21   force against the Soderberg when they shot him, deployed hot gas, used sting grenades
22   in close proximity to his body, shot him with less lethal weaponry, and ordered a police
23   canine to attack him. The defendant officers’ unjustified and excessive use of force
24   deprived Soderberg of his right to be secure in his person against unreasonable searches
25   and seizures as guaranteed to Soderberg under the Fourth Amendment to the United
26   States Constitution and applied to state actors by the Fourteenth Amendment.
27                             VIOLATION OF CIVIL RIGHTS
28         77.    Plaintiffs repeat and re-allege each and every allegation in preceding

                                                - 25 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 26 of 41 Page ID #:479




 1   paragraphs of this Complaint as if fully set forth herein.
 2          78.    Based on the facts readily available and known to the Defendant Officers,
 3   no reasonable conclusion could be drawn that the force used by Defendant Officers was
 4   reasonable, as Soderberg posed no immediate threat of death or seriously bodily injury
 5   at the time of each Defendant Officer’s decision to shoot. All objective facts readily
 6   available and known to the Defendant Officers could have reasonably led the Officers
 7   to conclude that Soderberg was not a threat requiring the use deadly force. As a result
 8   of the foregoing, Soderberg suffered great physical pain and emotional distress up to
 9   the time of his death, loss of enjoyment of life, loss of life, and loss of earning capacity.
10   Further, the Defendant Officers actions and use of force, including the multiple shots
11   with deadly force, violated their training and accepted standards of police practice.
12          79.    The Defendant Officers, under color of law, intentionally, recklessly,
13   negligently, unlawfully, with malice, fraud, and oppression, violated Soderberg's Civil
14   Rights and his right to be secure in his person against unreasonable searches and
15   seizures and without the use of excessive force as guaranteed to the Soderberg under
16   the Fourth Amendment to the United States Constitution and applied to state actors by
17   the Fourteenth Amendment.
18          80.    Plaintiffs further allege that the Defendant, with deliberate indifference to
19   and reckless disregard for the safety and well-being of Soderberg, and in violation of
20   the Fourth and Fourteenth Amendments to the Constitution, committed or allow to be
21   committed, acts which deprived Soderberg of his Constitutional rights without
22   affording him due process of law.
23          81.    Moreover, as discussed in detail herein, the Defendant Officers, and DOES
24   1 through 50, directly participated and/or aided and abetted in the wrongful shooting of
25   the Plaintiff and engaged in efforts to cover up said conduct by preparing or authorizing
26   or approving false police reports, and/or aiding and abetting the preparation,
27   authorization, or approval of false police reports to cover up said wrongful arrest and
28   violation of Plaintiff’s rights.

                                                 - 26 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 27 of 41 Page ID #:480




 1          82.    The shooting and use of force violated Defendants' training. Accordingly,
 2   Defendant Officers are liable to Plaintiff for compensatory and punitive damages,
 3   including both survival damages and wrongful death damages, under 42 U.S.C. § 1983.
 4          83.    Upon information and belief, after being shot, Soderberg was immobile,
 5   bleeding profusely, and in obvious and critical need of emergency medical care and
 6   treatment. Despite Soderberg's physical state, Defendants did not timely summon
 7   medical care or permit medical personnel to treat Soderberg. The delay of medical care
 8   to Soderberg caused Soderberg extreme physical and emotional pain and suffering and
 9   was a contributing cause of Soderberg's death.
10          84.    Plaintiff SHIRLEY was dependent on Soderberg, to some extent, for the
11   necessities of life.
12          85.    SHIRLEY is Soderberg's successors-in-interest and succeeds to
13   Soderberg's interest in this action as the natural mother of Soderberg.
14          86.    The shooting of Soderberg was a result of the unconstitutional policies,
15   practices and procedures in place at the City of Los Angeles Police Department
16   regarding the use of firearms and other restraining devices against unarmed suspects.
17   Said policies, practices and procedures were sanctioned, authorized and ratified by the
18   Defendants CITY and DOES 31 through 50 and by supervising and administrative
19   personnel, including but not limited to Sergeants, Lieutenants, Captains, Commanders,
20   and other supervising staff. The CITY, Chief Beck, and DOES 31 through 50 ratify and
21   condone the intentional and/or negligent use of force by LAPD officers. The City of
22   Los Angeles and the Los Angeles Police Department ratifies, condones, and acquiesces
23   in the filing of false police reports to “cover up” negligent and/or excessive use of force.
24   The CITY and the LAPD ratifies, condones, and acquiesces, in the falsification of
25   evidence, the “planting” of evidence to “cover up” the negligent and/or excessive use
26   of force, false arrests, and other police misconduct. As a direct result of the death of
27   Soderberg, Plaintiffs have suffered the loss of earnings and services of economic value,
28   and the loss of love, support and services of Soderberg. Further, as a direct result of the

                                                - 27 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 28 of 41 Page ID #:481




 1   intentional and/or negligent use of force which was used against Soderberg, the present
 2   Plaintiffs' Fourteenth Amendment substantive due process rights to be free from
 3   unwarranted state interference in Plaintiffs' familial relationship with Soderberg has
 4   been violated; and Defendants have intentionally interfered with the parent-child
 5   relationship between SHIRLY and the Soderberg which was caused by the acts and
 6   omissions of all of the Defendants in causing the death of her son, Anthony Soderberg.
 7         87.    Plaintiff, SHIRLEY, as personal representative of the ESTATE
 8   ANTHONY SODERBERG claims damages for the conscious pain and suffering
 9   incurred by SODERBERG, as provided for under 42 U.S.C. §1983.
10                               FIRST CLAIM FOR RELIEF
11                   VIOLATION OF CIVIL RIGHTS (42 U.S.C. § 1983)
12                                   EXCESSIVE FORCE
13               (Plaintiff against Defendant Officers and DOES 1 through 50)
14         88.    Plaintiffs reallege and incorporate by reference the paragraphs and
15   allegations contained in all the preceding paragraphs of this complaint, as though fully
16   set forth herein.
17         89.    Defendant Officers Michael Messenger, Robert Gallegos, David Keortge,
18   Mario Rios, Juan Flores, Cliff Chu, Jerry Fritz, Gregory Martin, Canaan Bodell,
19   Jonathon Pultz, Joseph Goosby, Jeremy Escamilla, Billy Lee, DOE Officer 1, DOE
20   Officer 2, and DOE Officer 3 (Collectively “Defendant Officers”) used excessive force
21   against SODERBERG when they shot him. Defendant Officers’ unjustified excessive
22   use of force deprived Soderberg of his right to be secure in his person against
23   unreasonable searches and seizures as guaranteed to Soderberg under the Fourth
24   Amendment to the United States Constitution and applied to state actors by the
25   Fourteenth Amendment.
26         90.    Based on the facts readily available and known to Defendant Officers, no
27   reasonable conclusion could be drawn that force used was reasonable, as Soderberg
28   posed no immediate threat of death or seriously bodily injury at the time of the shooting.

                                               - 28 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 29 of 41 Page ID #:482




 1   All objective facts readily available and known to Defendant Officers could have
 2   reasonably led the officers to conclude that Plaintiff was a threat requiring the use
 3   deadly force. As a result of the foregoing, Soderberg suffered great physical pain and
 4   emotional distress up to the time of his death, loss of enjoyment of life, loss of life, and
 5   loss of earning capacity. Further, Defendant Officers’ actions and use of force, including
 6   shooting at Soderberg, violated their training and standard police officer training.
 7         91.    Defendant Officers, under color of law intentionally, recklessly,
 8   negligently, unlawfully, with malice, fraud, and oppression violated Plaintiff’s Civil
 9   Rights and his right to be secure in his person against unreasonable searches and
10   seizures as guaranteed to Soderberg under the Fourth Amendment to the United States
11   Constitution and applied to state actors by the Fourteenth Amendment.
12         92.    Plaintiff further alleges that Defendants, with deliberate indifference to and
13   reckless disregard for the safety and well-being of Plaintiff, and in violation of the
14   Fourth and Fourteenth Amendments to the Constitution, committed or allow to be
15   committed, acts which deprived Plaintiff of his Constitutional rights without affording
16   him due process of law.
17         93.    Defendant Officers and DOES 1 through 50 directly participated and/or
18   aided and abetted in wrongful shooting of Plaintiff and engaged in efforts to cover up
19   said conduct by preparing or authorizing or approving false police reports, and/or aiding
20   and abetting the preparation, authorization or approval of false police reports to cover
21   up said wrongful arrest and violation of Plaintiff’s rights.
22         94.    SHIRLEY brings this claim as successors-in-interest to the Soderberg and
23   seek both survival and wrongful death damages for the violation of Soderberg's rights.
24   Due to the conduct of Defendants, Plaintiff has suffered general damages and special
25   damages, all in a sum to be proved at trial. Due to the conduct of Defendants, Plaintiff
26   has been required to incur attorneys' fees and will continue to incur attorneys' fees, all
27   to Plaintiff’s damage in a sum to be proved at trial and recoverable pursuant to 42
28   U.S.C.§1988.

                                                - 29 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 30 of 41 Page ID #:483




 1         95.     Defendant Officers and DOES 1 through 50 acted with a conscious
 2   disregard of Plaintiff’s rights conferred upon them by Section 1983, Title 42 of the
 3   United States Code, the Fourth Amendment to the United States Constitution and
 4   California Civil Code Section 3333, by intentionally and unnecessarily causing him
 5   great bodily injury and death.
 6         96.     Said conduct of Defendants constitutes malice, oppression and/or fraud
 7   under California Civil Code § 3294, entitling Plaintiff to punitive damages against the
 8   individual Defendants in an amount suitable to punish and set an example of said
 9   Defendants.
10                             SECOND CLAIM FOR RELIEF
11                   VIOLATION OF CIVIL RIGHTS (42 U.S.C. § 1983)
12                                    WRONGFUL DEATH
13               (Plaintiff against Defendant Officers and DOES 1 through 50)
14         97.     Plaintiffs reallege and incorporate by reference the paragraphs and
15   allegations contained in all the preceding paragraphs of this complaint, as though fully
16   set forth herein.
17         98.     Defendant Officers Michael Messenger, Robert Gallegos, David Keortge,
18   Mario Rios, Juan Flores, Cliff Chu, Jerry Fritz, Gregory Martin, Canaan Bodell,
19   Jonathon Pultz, Joseph Goosby, Jeremy Escamilla, Billy Lee, DOE Officer 1, DOE
20   Officer 2, and DOE Officer 3 (Collectively “Defendant Officers”)used excessive force
21   against Soderberg when they shot him. Defendant Officers’ unjustified excessive use
22   of force deprived SODERBERG of his right to be secure in his person against
23   unreasonable searches and seizures as guaranteed to Soderberg under the Fourth
24   Amendment to the United States Constitution and applied to state actors by the
25   Fourteenth Amendment.
26         99.     Based on the facts readily available and known to Defendant Officers, no
27   reasonable conclusion could be drawn that force used was reasonable, as Soderberg
28   posed no immediate threat of death or seriously bodily injury at the time of the shooting.

                                               - 30 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 31 of 41 Page ID #:484




 1   All objective facts readily available and known to Defendant Officers could have
 2   reasonably led the officers to conclude that Plaintiff was a threat requiring the use
 3   deadly force. As a result of the foregoing, Soderberg suffered great physical pain and
 4   emotional distress up to the time of his death, loss of enjoyment of life, loss of life, and
 5   loss of earning capacity. Further, Defendant Officers’ actions and use of force, including
 6   shooting at Soderberg, violated their training and standard police officer training.
 7         100. Defendant Officers, under color of law intentionally, recklessly,
 8   negligently, unlawfully, with malice, fraud, and oppression violated Plaintiff’s Civil
 9   Rights and his right to be secure in his person against unreasonable searches and
10   seizures as guaranteed to Soderberg under the Fourth Amendment to the United States
11   Constitution and applied to state actors by the Fourteenth Amendment.
12         101. Plaintiff further alleges that Defendants, with deliberate indifference to and
13   reckless disregard for the safety and well-being of Plaintiff, and in violation of the
14   Fourth and Fourteenth Amendments to the Constitution, committed or allow to be
15   committed, acts which deprived Plaintiff of his Constitutional rights without affording
16   him due process of law.
17         102. Defendant Officers and DOES 1 through 50 directly participated and/or
18   aided and abetted in wrongful shooting of Plaintiff and engaged in efforts to cover up
19   said conduct by preparing or authorizing or approving false police reports, and/or aiding
20   and abetting the preparation, authorization or approval of false police reports to cover
21   up said wrongful arrest and violation of Plaintiff’s rights.
22         103. SHIRLEY brings this claim as successors-in-interest to the Soderberg, and
23   seek both survival and wrongful death damages for the violation of Soderberg's rights.
24   Due to the conduct of Defendants, Plaintiff has suffered general damages and special
25   damages, all in a sum to be proved at trial. Due to the conduct of Defendants, Plaintiff
26   has been required to incur attorneys' fees and will continue to incur attorneys' fees, all
27   to Plaintiff’s damage in a sum to be proved at trial and recoverable pursuant to 42
28   U.S.C.§1988.

                                                - 31 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 32 of 41 Page ID #:485




 1         104. Defendant Officers and DOES 1 through 50 acted with a conscious
 2   disregard of Plaintiff’s rights conferred upon them by Section 1983, Title 42 of the
 3   United States Code, the Fourth Amendment to the United States Constitution and
 4   California Civil Code Section 3333, by intentionally and unnecessarily causing him
 5   great bodily injury and death.
 6         105. Said conduct of Defendants constitutes malice, oppression and/or fraud
 7   under California Civil Code § 3294, entitling Plaintiff to punitive damages against the
 8   individual Defendants in an amount suitable to punish and set an example of said
 9   Defendants.
10                              THIRD CLAIM FOR RELIEF
11                   VIOLATION OF CIVIL RIGHTS (42 U.S.C. § 1983)
12                             SUBSTANTIVE DUE PROCESS
13                (Plaintiff against Defendant Officers and DOES 1 through 50)
14         106. Plaintiffs reallege and incorporate by reference the paragraphs and
15   allegations contained in all the preceding paragraphs of this complaint, as though fully
16   set forth herein.
17         107. Plaintiff SHIRLEY had a cognizable interest under the Due Process Clause
18   of the Fourteenth Amendment of the United States Constitution to be free from state
19   actions that deprive her of life, liberty, or property in such a manner as to shock the
20   conscience, including but not limited to unwarranted state interference in Plaintiff's
21   familial relationship with her son, Soderberg.
22         108.     Soderberg had a cognizable interest under the Due Process Clause of the
23   Fourteenth Amendment of the United States Constitution to be free from state actions
24   that deprive him of life, liberty, or property in a manner to shock the conscience.
25         109. The aforementioned actions of Defendant Officers, along with other
26   undiscovered conduct, shock the conscience, in that they acted with deliberate
27   indifference to the constitutional rights of Soderberg and Plaintiff, and with purpose to
28   harm unrelated to any legitimate law enforcement objective.

                                               - 32 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 33 of 41 Page ID #:486




 1          110. As a direct and proximate result of these actions, Soderberg experienced
 2   pain and suffering and eventually died. Defendant Officers thus violated the substantive
 3   due process rights of Plaintiff to be free from unwarranted interference with their
 4   familial relationship with Soderberg.
 5          111. As a direct and proximate cause of the acts of Defendant Officers, Plaintiff
 6   and Soderberg suffered emotional distress, mental anguish, and pain. Plaintiffs have
 7   also been deprived of the life-long love, companionship, comfort, support, society, care,
 8   and sustenance of Soderberg, and will continue to be so deprived for the remainder of
 9   their natural life.
10          112. The conduct of Defendant Officers was willful, wanton, malicious, and
11   done with reckless disregard for the rights and safety of Soderberg and Plaintiff and
12   therefore warrants the imposition of exemplary and punitive damages as to Defendant
13   Officers.
14          113. SHIRLEY bring this claim individually and as a successors-in-interest to
15   the Soderberg and seek both survival and wrongful damages. Plaintiffs also seek
16   attorneys' fees under this claim.
17                             FOURTH CLAIM FOR RELIEF
18                    VIOLATION OF CIVIL RIGHTS (42 U.S.C. § 1983)
19                                   DEVEREAUX CLAIM
20               (Plaintiff against Defendant Officers and DOES 1 through 50)
21          114. Plaintiffs reallege and incorporate by reference the paragraphs and
22   allegations contained in all the preceding paragraphs of this complaint, as though fully
23   set forth herein.
24          115. At all times material to this Complaint, Defendant Officers Michael
25   Messenger, Robert Gallegos, David Keortge, Mario Rios, Juan Flores, Cliff Chu, Jerry
26   Fritz, Gregory Martin, Canaan Bodell, Jonathon Pultz, Joseph Goosby, Jeremy
27   Escamilla, Billy Lee, DOE Officer 1, DOE Officer 2, and DOE Officer 3 (Collectively
28   “Defendant Officers”) and DOES 1 through 50 (collectively “Defendants”), were

                                               - 33 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 34 of 41 Page ID #:487




 1   acting under color of the law in violating Plaintiff’s constitutional rights as herein under
 2   the First, Fourth and Fourteenth Amendments to the Constitution of the United States.
 3   The First, Fourth and Fourteenth Amendments are made applicable to the States
 4   pursuant to 42 U.S.C §1983.
 5          116. Defendants deprived Plaintiff of rights, privileges, and immunities secured
 6   to him by the First, Fourth and Fourteenth Amendments to the United States
 7   Constitution by, inter alia, subjecting Soderberg to an unlawful search and seizure,
 8   arresting and/or causing Plaintiff to be arrested without probable cause, conspiring to
 9   deprive Plaintiff of his constitutionally protected rights, submitting reports with
10   material omissions, providing falsehoods to secure an arrest and prosecution of
11   Plaintiff.
12          117. Defendants directly participated and/or aided and abetted in the wrongful
13   arrest and shooting of Soderberg and engaged in efforts to cover up said wrongful
14   conduct by providing false testimony, preparing or authorizing or approving false police
15   reports, and/or aiding and abetting the preparation, authorization, or approval of false
16   police reports to maliciously prosecute Plaintiff.
17          118. Due to the conduct of Defendants, and each of them, Plaintiffs have
18   suffered general damages and special damages, all in sum to be proved at trial. Due to
19   the conduct of Defendants, and each of them, Plaintiffs have been required to incur
20   attorneys’ fees and will continue to incur attorneys’ fees, all to Plaintiff’s damage in a
21   sum to be proved at trial and recoverable pursuant to 42 U.S.C. §1988.
22          119. Defendants acted with a conscious disregard of Plaintiff’s rights conferred
23   upon him by Section 1983, Title 42 of the United States Code, the Fourth Amendment
24   to the United States Constitution and California Civil Code Section 3333, by
25   intentionally causing him injury and arresting him without probable cause. Defendants,
26   and each of them, had an interest in seeing Soderberg charged with criminal conduct to
27   detract from Defendants unlawful conduct and shooting of Soderberg and use of
28   excessive force.

                                                - 34 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 35 of 41 Page ID #:488




 1         120. Said conduct of Defendants constitutes malice, oppression and/or fraud,
 2   entitling Plaintiff to punitive damages against individual Defendants in an amount
 3   suitable to punish and set an example of said Defendants.
 4
 5                              FIFTH CLAIM FOR RELIEF
 6                   VIOLATION OF CIVIL RIGHTS (42 U.S.C. § 1983)
 7                                    MONNEL CLAIM
 8                   (Plaintiff against Defendants CITY and DOES 31-50)
 9         121. Plaintiffs reallege and incorporate by reference the paragraphs and
10   allegations contained in all the preceding paragraphs of this complaint, as though fully
11   set forth herein.
12         122. At all relevant times, Defendant Officers Michael Messenger, Robert
13   Gallegos, David Keortge, Mario Rios, Juan Flores, Cliff Chu, Jerry Fritz, Gregory
14   Martin, Canaan Bodell, Jonathon Pultz, Joseph Goosby, Jeremy Escamilla, Billy Lee,
15   DOE Officer 1, DOE Officer 2, and DOE Officer 3 (Collectively “Defendant Officers”)
16   and DOES 1 through 50 (collectively “Defendants”) acted under color of law. The acts
17   of Defendants deprived SODERBERG and Plaintiffs of their particular rights under the
18   United States Constitution.
19         123. Upon information and belief, Defendants CITY, Chief Beck, and DOES
20   31 - 50 were final policymaker, acting under color of law, who had final policymaking
21   authority concerning the acts of Defendants, ratified Defendants acts and the bases for
22   them. Upon information and belief, the final policymaker knew of and specifically
23   approved of Defendants acts.
24         124. Upon information and belief, Defendants CITY, Chief Beck, and DOES
25   31 - 50 as final policymakers has determined that the acts of Defendants were “within
26   policy.”
27         125. By reason of the aforementioned acts and omissions, Plaintiffs have
28   suffered loss of the love, companionship, affection, comfort, care, society, training,

                                              - 35 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 36 of 41 Page ID #:489




 1   guidance, and past and future support of Soderberg. The aforementioned acts and
 2   omissions also caused Soderberg's pain and suffering, loss of enjoyment of life, and
 3   death.
 4            126. Accordingly, Defendants CITY, Chief Beck, and DOES 31 – 50 each are
 5   liable to Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
 6            127. Plaintiff SHIRLEY brings this claim as a successors-in-interest to
 7   Soderberg and seek both survival and wrongful death damages under this claim.
 8   Plaintiffs also seek attorney's fees under this claim.
 9            128. The training policies of Defendants CITY and DOES 31 – 50 were not
10   adequate to train its officers to handle the usual and recurring situations with which they
11   must deal.
12            129. Defendants CITY and DOES 31 - 50 were deliberately indifferent to the
13   obvious consequences of its failure to train Defendants its officers adequately.
14            130. The failure of Defendants CITY and DOES 31 - 50 to provide adequate
15   training caused the deprivation of Plaintiffs' rights; that is, Defendants' failure to train
16   is so closely related to the deprivation of the Plaintiff’s rights as to be the moving force
17   that caused the ultimate injury.
18            131. On information and belief, Defendants CITY and DOES 31 - 50 failed to
19   train Defendants properly and adequately.
20            132. By reason of the aforementioned acts and omissions, Plaintiffs have
21   suffered loss of the love, companionship, affection, comfort, care, society, training,
22   guidance, and past and future support of Soderberg. The aforementioned acts and
23   omissions also caused Soderberg's pain and suffering, loss of enjoyment of life, and
24   death.
25            133. Accordingly, Defendants CITY, and DOES 31 – 50 are each are liable to
26   Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
27            134. Plaintiffs bring this claim as a successors-in-interest to Soderberg and seek
28   both survival and wrongful death damages under this claim. Plaintiffs also seek attorney

                                                 - 36 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 37 of 41 Page ID #:490




 1   fees under this claim.
 2         135. Defendant Officers and DOES 1 through 50 acted pursuant to an expressly
 3   adopted official policy or a longstanding practice or custom of Defendants CITY Chief
 4   Beck, and DOES 31 - 50.
 5         136. On information and belief, Defendant Officers and DOES 1 through 50
 6   were not disciplined, reprimanded, retrained, suspended, or otherwise penalized in
 7   connection with Soderberg's death.
 8         137. Defendants CITY, and DOES 31 – 50 together with other CITY
 9   policymakers and supervisors, maintained, inter alia, the following unconstitutional
10   customs, practices, and policies:
11      (a) Using excessive force, including excessive deadly force;
12      (b) Providing inadequate training regarding the use of deadly force;
13      (c) Employing and retaining as police officers individuals such as Defendant
14         Officers DOES 1 through 50, who Defendant CITY at all times material herein
15         knew or reasonably should have known had dangerous propensities for abusing
16         their authority and for using excessive force;
17      (d) Inadequately supervising, training, controlling, assigning, and disciplining CITY
18         officers, and other personnel, including Defendant Officers and DOES 1 through
19         50, who Defendant CITY knew or in the exercise of reasonable care should have
20         known had the aforementioned propensities and character traits;
21      (e) Maintaining grossly inadequate procedures for reporting, supervising,
22         investigating, reviewing, disciplining and controlling misconduct by CITY
23         officers, Defendant Officers, and DOES 1 through 50;
24      (f) Failing to adequately discipline CITY police officers, including Defendant
25         Officers and DOES 1 through 50, for the above-referenced categories of
26         misconduct, including “slaps on the wrist,” discipline that is so slight as to be out
27         of proportion to the magnitude of the misconduct, and other inadequate discipline
28         that is tantamount to encouraging misconduct;

                                               - 37 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 38 of 41 Page ID #:491




 1      (g) Announcing that unjustified shootings are “within policy,” including shootings
 2            that were later determined in court to be unconstitutional;
 3      (h) Even where shootings are determined in court to be unconstitutional, refusing to
 4            discipline, terminate, or retrain the officers involved;
 5      (i) Maintaining a policy of inaction and an attitude of indifference towards soaring
 6            numbers of police shootings, including by failing to discipline, retrain,
 7            investigate, terminate, and recommend officers for criminal prosecution who
 8            participate in unjustified shootings.
 9            138. By reason of the aforementioned acts and omissions, Plaintiffs have
10   suffered loss of the love, companionship, affection, comfort, care, society, training,
11   guidance, and past and future support of Soderberg. The aforementioned acts and
12   omissions also caused Soderberg's pain and suffering, loss of enjoyment of life, and
13   death.
14            139. Defendants CITY, and DOES 31 - 50, together with various other officials,
15   whether named or unnamed, had either actual or constructive knowledge of the deficient
16   policies, practices and customs alleged in the paragraphs above. Despite having
17   knowledge as stated above, these defendants condoned, tolerated and through actions
18   and inactions thereby ratified such policies. Said defendants also acted with deliberate
19   indifference to the foreseeable effects and consequences of these policies with respect
20   to the constitutional rights of Soderberg, Plaintiff, and other individuals similarly
21   situated.
22            140. By perpetrating, sanctioning, tolerating, and ratifying the outrageous
23   conduct and other wrongful acts, DOES 1 through 50 acted with intentional, reckless,
24   and callous disregard for the life of Soderberg and for Soderberg's and Plaintiff's
25   constitutional rights. Furthermore, the policies, practices, and customs implemented,
26   maintained, and still tolerated by Defendants CITY and DOES 1 through 50 were
27   affirmatively linked to and were a significantly influential force behind the injuries of
28   Soderberg and Plaintiff.

                                                  - 38 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 39 of 41 Page ID #:492




 1         141. Accordingly, Defendants CITY and DOES 1 through 50 each are liable to
 2   Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
 3         142. Plaintiffs bring this claim individually and as a successors-in-interest to
 4   Soderberg and seek both survival and wrongful death damages under this claim.
 5   Plaintiff also seeks attorneys' fees under this claim.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                - 39 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 40 of 41 Page ID #:493




 1                                    PRAYER FOR RELIEF
 2      WHEREFORE, Plaintiffs pray for judgment as follows:
 3         1.    For general damages in an amount to be determined by proof at trial;
 4         2.    For special damages in an amount to be determined by proof at trial;
 5         3.    For punitive and exemplary damages against all Defendants and DOES 1
 6               through 50;
 7         4.    For costs of suit;
 8         5.    For reasonable attorneys' fees and costs as provided by statute; and
 9         6.    For such other and further relief as the Court deems just and proper.
10
11
12    DATED: August 20, 2019                          KIRAKOSIAN LAW, APC
13
14
                                              By: /s/ GREG L. KIRAKOSIAN                 .
15                                               GREG L. KIRAKOSIAN
                                                 Attorneys for Plaintiffs
16
17
      DATED: August 20, 2019                          LAW OFFICES OF DALE K. GALIPO
18
19
20                                        By: /s/ Renee V. Masongsong
                                            Dale K. Galipo
21                                          Renee V. Masongsong
                                            Attorneys for Plaintiffs
22
23
24
25
26
27
28

                                             - 40 -
Case 2:18-cv-03861-FMO-JPR Document 67 Filed 08/20/19 Page 41 of 41 Page ID #:494




 1
                                DEMAND FOR JURY TRIAL
 2
           Plaintiffs hereby demand a jury trial.
 3
 4
 5    DATED: August 20, 2019                           KIRAKOSIAN LAW, APC
 6
 7                                             By: /s/ GREG L. KIRAKOSIAN           .
                                                  GREG L. KIRAKOSIAN
 8                                                Attorneys for Plaintiffs
 9
10    DATED: August 20, 2019                           LAW OFFICES OF DALE K. GALIPO
11
12
                                          By: /s/ Renee V. Masongsong
13                                          Dale K. Galipo
                                            Renee V. Masongsong
14                                          Attorneys for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              - 41 -
